DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendments filed 3/22/22.  Claims 1-7, 9-13, 15-18 and 21-24 are pending.

Claim Objections
Claims 1, 11 and 16 are objected to because of the following informalities: the claims recite ”in response to the read level of the first specified physical metric outside the normal levels.”  The current language appears to be missing a word (i.e. in response the read level….being outside the normal levels.”)   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-7, 9-13, 15-18 and 21-24  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 11 and 16 have been amended to recite a record of the user’s nutrition “based on types and estimated calories of food intake….”    It is unclear what “types of…food intake” includes. (e.g. Does the record include descriptors of meal times; meals vs snack; categories of macronutrients, etc?)  Claims 1, 11, and 16 further recites “personal data… comprising dietary, food and price preferences, lifestyle, health preferences and nutritional preferences of the user…”  It is unclear to the examiner how the terms dietary, food and nutritional preferences are distinct from one another or reference distinct options.  
Moreover, Claims 1, 11 and 16 recite “the linking the stored collection of specified physical metrics with the second category of data including using the food intake and the one or more of the plurality of dietary, food, lifestyle, health and nutritional preferences to determine the nutritional information for the user”   This language is unclear, as it seems to contradict the linking of information described earlier in the claim.  In other words, the linking step initially states that the second category of data is personal data comprising  a record including a user's nutrition based on types and estimated calories of food intake, and dietary, food and price preferences, lifestyle, health preferences and nutritional preferences of the user.  However, the additional description of the “linking” step indicates using only food intake information (i.e. types and estimated calories?) and the one or more of the plurality of dietary, food, lifestyle, health and nutritional preferences.    It is not clear whether the personal data includes all of the listed dietary, food, lifestyle, health and nutritional preferences or if it includes only one of the listed dietary, food, lifestyle, health and nutritional preferences.  
Claims 2-7, 9-10, 12-13, 15, 17-18 and 21-24 inherit the deficiencies of their respective independent claims, and are therefore also rejected. 

	As per claim 21, the phrase “the user connecting of the preferences of the second category of data with data in the third category of data available over the Internet to search for restaurants that offer the nutrition.” It  is unclear if applicant intends to claim that the user is connecting to communication platform or network they wish to use  (e.g. Wifi vs cellular) or whether the user is connecting preferences for the second and third categories of data.  Applicant’s claim amendments are noted, but do not correct the issue of indefiniteness. 
 For the purposes of examination, the Office will interpret this limitation to include teachings in the prior art where a user can specify (i.e. select) their personal preferences and other personal data and input these preferences into a processor and storage device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, 16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0026790 to Flitsch in view of US 2017/0329917 A1 to McRaith et al.
As per claim 1, Flitsch teaches a computer implemented method of
managing personalized nutrition (Flitsch: Abstract), comprising:
	acquiring a first category of data with a portable processor device on or in proximity with a user, the first category of data including a collection of specified physical metrics of a user (Flitsch: Figure 10; and Abstract and Section [0057], [0140] and [0141]);
	storing the collection of specified physical metrics on the portable processor device (Flitsch: Section [0057]);
reading a level of a first specified physical metric of the user, (Flitsch: Figure 10; and Abstract and Section [0057], [0140] and [0141]);
	comparing the read level of the first specified physical metric of the user to normal levels stored on the processor device (par. 78-determining whether levels are normal or if changes are needed; par. 133-there may be numerous means to measure temperature on the surface of a user and in the core of a user. The measurement of temperature may show a deviation from normal)
	linking, by one or more processors, the stored collection of specified physical metrics with a second category of data, pre-stored on a storage device separate from the portable device to determine nutritional information for the user, said second category of data including personal data and preferences of the user (Flitsch: Sections [0008], [0057], [0061] and [0174]);
Claim 1 has been further amended to recite that the second category of personal data comprising a record of user’s nutrition based on based on types and estimated calories of food intake, and comprising dietary, food and price preferences, lifestyle, health preferences and nutritional preferences of the user, the linking the stored collection of specified physical metrics with the second category of data including using the food intake and the one or more of the plurality of dietary, food, lifestyle, health and nutritional preferences to determine the nutritional information for the user.
Flitsch does not expressly disclose, but McRaith discloses a first category of user data being acquired and stored (par. 41:  the user data may be manually input by the user 8 via mHealth application 1 and/or may be automatically retrieved by the service from an electronic device of the user (e.g., device 19) that may measure user health values, such as heart rate, blood glucose, blood oxygen, blood pressure, activity, stress, mood, and/or sleep either periodically or continuously) and also includes personal data including  the second category of personal data comprising a record of user’s nutrition based on based on types and estimated calories of food intake, and comprising dietary, food and price preferences, lifestyle, health preferences and nutritional preferences of the user (par. 44- data sets that may be collected diet (e.g., food, calories, protein, fat, carbohydrates, sodium, allergies; par. 45-46:  meal options may be presented to the user 8 based on the restaurant meal data based on, for example, time of day, information on the user's eating habits, user personal preferences, medications, and/or exercise).  McRaith further discloses  the linking the stored collection of specified physical metrics with the second category of data including using the food intake and the one or more of the plurality of dietary, food, lifestyle, health and nutritional preferences to determine the nutritional information for the user. (par. 46- data related to the user's health and lifestyle, such as, e.g., adherence history to prescribed medication (e.g., glycemic, oral insulin, etc.), adherence history to prescribed medication dosage (e.g., glycemic, oral insulin, etc.) correlated to its effect on said blood glucose level, carbohydrate intake, weight, psycho-social determinants, and blood glucose level testing frequency correlated to its effect on said blood glucose level.)  
Claim 1 has been further amended to recite:   2searching with the first and second categories of data, by the one or more processors, a third category of data available over the Internet to identify on a mobile computing device, locations of available restaurants and menu items of the restaurants, and the ingredients and prices of the menu items of the available restaurants within a defined geographical proximity to the user, to obtain nutrition identified in the nutritional information for the user.
Flitsch teaches searching with the first and second categories of data, by the one or more processors, a third category of data available over a network to identify on a mobile computing device locations, within a defined geographical proximity to the user, to obtain nutrition identified in the nutritional information for the user. (Flitsch: Sections [0146]-[0148] and  [00174]-[0175]).
	Flitsch does not explicitly teach that the Internet is used to identify a place where a user can obtain nutrition, however, the invention of Flitsch does teach a smartphone paired with a biomedical device that accesses a Wi-Fi network (Flitsch: Sections [0147]-[0148]) in part to route data from the biometric information communication system to various external systems such as content servers.
McRaith teaches a system and method searching with the first and second categories of data, by the one or more processors, a third category of data available over the Internet to identify on a mobile computing device, locations of available restaurants and menu items of the restaurants, (par. 45- he server may suggest places to eat based on geo-tagging results of the user 8 (e.g., provide the user 8 with recommendations for restaurants in proximity to the user 8 with healthy menu options). In some examples, based on geo-tagged restaurants, restaurant menu data can be extracted, and healthier menu options from the menu data can be presented to the user 8 (e.g., menu items containing low sugar or no sugar can be presented to the user). In some examples. restaurant meal data may be entered into server 29 and/or device 19 by the user 8. In both examples, meal options may be presented to the user 8 based on the restaurant meal data based on, for example, time of day, information on the user's eating habits, user personal preferences, medications, and/or exercise.) and the ingredients and prices of the menu items of the available restaurants within a defined geographical proximity to the user, to obtain nutrition identified in the nutritional information for the user. (par. 6- sing the GPS data to identify restaurants in proximity to the user and that are cataloged in a database, wherein the database includes meals offered by the cataloged restaurants and their carbohydrate content, presenting a list of the catalogued restaurants to the user via the electronic device, wherein the list includes recommended meal options at the identified restaurants based on the carbohydrate content of meals offered by the cataloged restaurants;  par. 24 - A user (e.g., a patient, consumer, or the like) 8 having an electronic device 19, such as a mobile device, computer, medical device, or any other electronic device configured to access an electronic network 32, such as the Internet, may communicate with or otherwise access a mobile health (m Health) application; par. [0008]- using the GPS data to identify restaurants in proximity to the user and that are cataloged in a database, wherein the database includes meals offered by the cataloged restaurants and their carbohydrate content, presenting a list of the catalogued restaurants to the user via the electronic device, wherein the list includes recommended meal options at the identified restaurants based on the carbohydrate content of meals offered by the cataloged restaurants)  
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill to modify the system and method of Flitsch with the teaching of McRaith to identify a place for a user to obtain nutrition based upon first and second categories of user data.    As suggested by McRaith, one would have been motivated to include these features to generate appropriate treatment and nutritional recommendations to manage health and to stabilize blood glucose levels for the user.  

	As per claim 7, in Flitsch the augmenting said linking with information obtained over the Internet to identify a place, within a defined geographical proximity to the user, to obtain said nutrition for the user includes:
	sending a notification to the user of said place to obtain said nutrition (Flitsch: Section [0174]).
	As per claims 11 and 16, these claims are substantially similar to Claim 1 and are, therefore, rejected in the same manner as Claim 1, which is set forth above.
	
As per claim 21, Flitsch teaches a system and method wherein the searching  with the first and second categories of data, by the one or more processors, a third category of data includes the user selecting a connection of the preferences of the second category of data with data in the third category of data available over the Internet to search fo restaurants that offer the nutrition (Flitsch: Sections [0061] and  [0174]-  See rejection under 112(b))
	As per claim 22, Flitsch teaches a method wherein the acquiring a first category of data with a portable processor device includes 
when the read level of the first specified physical metric of the user is within the normal levels, repeating the reading and comparing (par. 133-134-repeating measurements to determine a trend upward or downward);  the linking the stored collection of specified physical metrics with a second category of data includes when the read level of the first specified physical metric is outside the normal levels, obtaining data items from the storage device including dietary preferences and price preferences of the users (par. 160-161:to retrieve targeted and individualized content based on the biometric data, the environmental data, the location data and a personalized preference determination); and 
the searching with the first and second categories of data, by the one or more processors, a third category of data available over a communication network includes when the read level of the first specified metric is outside the normal levels, obtaining a current location of the user from the portable processor device (par. 161-obtaining biometric information and communication the location:  the method continues by determining a location of the first device with the second device. Next at 1460, the method proceeds by communicating the biometric data and the location data to a computing device connected to a network,)  and obtaining names and locations of available restaurants, and ingredients and prices of items on menus of the available restaurants.. (par. 174-he biomedical device may automatically detect that the user has low blood sugar when in the vehicle; it may communicate this information to the user via the communication capabilities through the vehicle. In doing so, using location based tracking systems, the user may be recommended food options in their area, that they may be used to raise their low blood sugar levels.)
Flitsch does not explicitly teach that the Internet is used to identify a place where a user can obtain nutrition, however, the invention of Flitsch does teach a smartphone paired with a biomedical device that accesses a Wi-Fi network (Flitsch: Sections [0147]-[0148]) in part to route data from the biometric information communication system to various external systems such as content servers.
McRaith teaches a system and method wherein the Internet is used to identify a place where a user can obtain nutrition based upon user preferences and  user metrics (i.e. blood glucose level).  ( par. [0024] - A user (e.g., a patient, consumer, or the like) 8 having an electronic device 19, such as a mobile device, computer, medical device, or any other electronic device configured to access an electronic network 32, such as the Internet, may communicate with or otherwise access a mobile health (m Health) application; par. [0008]- receiving GPS data from the electronic device of the user, based on a time proximity to one or more scheduled meals of the treatment plan to be consumed by the user, using the GPS data to identify restaurants in proximity to the user and that are cataloged in a database, wherein the database includes meals offered by the cataloged restaurants and their carbohydrate content, presenting a list of the catalogued restaurants to the user via the electronic device, wherein the list includes recommended meal options at the identified restaurants based on the carbohydrate content of meals offered by the cataloged restaurants)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill to modify the system and method of Flitsch with the teaching of McRaith to identify a place for a user to obtain nutrition by using the Internet rather than (solely) by location based tracking devices because the substitution of solely using location based tracking devices with the Internet and location based tracking devices yields predictive results to one of ordinary skill in the art.

Claims 2-6, 9-10, 12-13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0026790 to Flitsch in view of  US2017/0329917 A1 to McRaith et al.as applied to Claims 1, 7, 11, and 16, above, and in further view of US Patent Application Publication 2014/0184422 to Mensinger.
		As per claim 2,  Flitsch teaches the acquiring with a portable device a collection of specified physical metrics of a user includes using the portable device to measure a glucose level of the user (Flitsch: Sections [0144] and [00174]) and the linking the stored collection of specified physical metrics with information about the user (Flitsch: Section [0057].
	Flitsch does not explicitly teach comparing the glucose level of the user with thresholds (i.e. upper and lower ends of ranges) stored in the separate storage device, however, Mensinger teaches this feature (Mensinger: Section [0038] and [0130]) and based on said thresholds, the portable device issuing a warning the user and an additional preset message to additional parties through definable messaging methods (Mensinger: Sections [0008], [0036], [0038], [0045], [0048], [0130] and [0143]).  
	At the time the invention disclosed in the application was filed, it would have been obvious for one of ordinary skill in the art to further modify Flitsch and McRaith in combination with the aforementioned teachings from Mensinger with the motivation of having a remote monitoring means for a patient which includes a means of providing short notifications when biometric conditions meeting a certain threshold or outside a range are determined, as suggested in Mensinger (Mensinger: Sections [0004]-[0008]).

	As per claim 3, Flitsch teaches acquiring with a portable device a collection of specified physical metrics of a user that includes acquiring a value for one of the physical metrics (Flitsch: Sections [0057] and [0174]).  
	Flitsch does not teach the linking the stored collection of specified physical metrics with information about the user includes comparing said acquired value for the one of the physical metrics with a range for said one of the physical metrics, pre-stored on the separate storage device, to determine whether the acquired value for the one of the physical metrics is within said pre-stored range, however, this is taught by Mensinger (Mensinger: Section [0130]).
At the time the invention disclosed in the application was filed, it would have been obvious for one of ordinary skill in the art to have modified the predictive analysis module and the low blood sugar determination means of Flitsch (Flitsch: Sections [0057] and [0174]) and McRaith in combination with the aforementioned teachings from Mensinger with the motivation of having a remote monitoring means for a patient which includes a means of providing short notifications when biometric conditions meeting a certain threshold or outside a range are determined, as suggested in Mensinger (Mensinger: Sections [0004]-[0008]).
	As per claim 4, Flitsch teaches the step of acquiring with a portable device a collection of specified physical metrics of a user that includes a value for one of the physical metrics (Flitsch: Sections [0057] and [0174]).  Flitsch does not teach the linking the stored collection of specified physical metrics with information about the user includes comparing said acquired value for the one of the physical metrics with a threshold for said one of the physical metrics, pre-stored on the separate storage device, to determine whether the acquired value for the one of the physical metrics is above or below said pre-stored threshold, however, this feature is taught by Mensinger (Mensinger: Section [0130]).
At the time the invention disclosed in the application was filed, it would have been obvious for one of ordinary skill in the art to have modified the predictive analysis module and the low blood sugar determination means of Flitsch (Flitsch: Sections [0057] and [0174]) and McRaith in combination with the aforementioned teachings from Mensinger with the motivation of having a remote monitoring means for a patient which includes a means of providing short notifications when biometric conditions meeting a certain threshold or outside a range are determined, as suggested in Mensinger (Mensinger: Sections [0004]-[0008]).

As per claim 5, Flitsch teaches linking the stored collection of specified physical metrics with information about the user (Flitsch: Section [0057]) but does not teach under specified conditions based on the stored collection of specified metrics and the information about the user stored on the separate storage device, sending an alert to one or more of a group pre-identified on the separate storage device, however, these features are taught by Mensinger (Mensinger: Figure 2A and Sections [0008], [0031], [0036], [0038], [0045], [0048], [0053], [0056], [0058], [0059], [0130], [0143], [0165]- [0166], [0187] and [0214]).  
At the time the invention disclosed in the application was filed, it would have been obvious for one of ordinary skill in the art to have modified the predictive analysis module and the low blood sugar determination means of Flitsch (Flitsch: Sections [0057] and [0174]) and McRaith in combination with the aforementioned teachings from Mensinger with the motivation of having a remote monitoring means for a patient which includes a means of providing short notifications when biometric conditions meeting a certain threshold or outside a range are determined, as suggested in Mensinger (Mensinger: Sections [0004]-[0008]).
As per claim 6, Flitsch does not teach the following feature which is taught in Mensinger (Mensinger: Sections [0007]-[0009], [0053], [0056] and [0130]):
	wherein the sending an alert to one or more of a group pre-identified on the separate storage device includes using one or more policies stored on the separate storage device to determine whether to send the alert.
At the time the invention disclosed in the application was filed, it would have been obvious for one of ordinary skill in the art to have modified the predictive analysis module and the low blood sugar determination means of Flitsch (Flitsch: Sections [0057] and [0174]) and McRaith in combination with the aforementioned teachings from Mensinger with the motivation of having a remote monitoring means for a patient which includes a means of providing short notifications when biometric conditions meeting a certain threshold or outside a range are determined, as suggested in Mensinger (Mensinger: Sections [0004]-[0008]).

	As per claim 9, Flitsch does not teach the following features which are taught in Mensinger:
a plurality of thresholds and policies for the specified physical metrics of the user are stored on the separate storage device (Mensinger: Sections [0035], [0048], [0143] and [0170]); and the linking of the stored collection of specified physical metrics with information about the user further includes using the thresholds to trigger notifications, based on policies, to select pre-identified groups (Mensinger: Sections [0008], [0031], [0036], [0038], [0045], [0048], [0053], [0056], [0058], [0059], [0130], [0143] and [0166]).  
At the time the invention disclosed in the application was filed, it would have been obvious for one of ordinary skill in the art to have modified the predictive analysis module and the low blood sugar determination means of Flitsch (Flitsch: Sections [0057] and [0174]) and McRaith in combination with the aforementioned teachings from Mensinger with the motivation of having a remote monitoring means for a patient which includes a means of providing short notifications when biometric conditions meeting a certain threshold or outside a range are determined, as suggested in Mensinger (Mensinger: Sections [0004]-[0008]).

As per claim 10, Flitsch teaches the step of linking the stored collection of specified physical metrics with information about the user (Flitsch: Section [0057]).  Flitsch does not teach the following feature:  wherein the portable device comparing one or more acquired physical specified metrics with thresholds stored in the separate storage device, and the portable storage device reading preferences of the user and notification thresholds for the specified physical metrics from the separate storage device.  This feature is taught in Mensinger (Mensinger: Sections [0035], [0038] and [0130].
At the time the invention disclosed in the application was filed, it would have been obvious for one of ordinary skill in the art to have modified the biomedical device (201) and user device (202) of Flitsch (Flitsch: Figure 2 and Section [0057]) and McRaith in combination with the aforementioned teachings from Mensinger with the motivation of having a remote monitoring means for a patient which includes a means of providing short notifications when biometric conditions meeting a certain threshold or outside a range are determined, as suggested in Mensinger (Mensinger: Sections [0004]-[0008]).  (Note: Section [0057] of Flitsch states that tasks may be performed remotely which also sets forth that embodiment that the “tasks” of Flitsch, mainly, the biometrics comparison and analysis steps, can also be performed locally on the biomedical device and/or user device both of which are portable (Flitsch: Sections [0130] and [0166]).
As per claims 12-13 and 17-18, these claims are substantially similar to Claims 2-3, respectively,  and are, therefore, rejected on the same basis as these claims, which is set forth above.
As per claim 15, this claim is substantially similar to Claim 9 and is, therefore, rejected on the same basis as Claim 9, which is set forth above.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0026790 to Flitsch in view of US 2017/0329917 A1 to McRaith et al as applied to claim 1, and in further view of  US 20170109806 A1 to Adoni et al .  
(A)	As per claims 23-24, Flitsch and McRaith disclose the method of claim 1, as explained in the rejection of claim 1.  McRaith also teaches transmission of real-time data (par. 67- Data may be continuously transmitted to the server 29 in real-time by the electronic device 19 whenever the two are in data communication; see also par. 131- the data may be used to provide real-time feedback based on, e.g., discrete blood glucose values, or a direction and rate of change of blood glucose values)  Flitsch and McRaith do not expressly disclose running, by the one or more processors, an analytics engine configured to use said nutritional information, said nutritional preferences of the user, and real-time nutritional information to calculate a nutritional recommendation for the user.
	Adoni teaches running, by the one or more processors, an analytics engine configured to use said nutritional information, said nutritional preferences of the user, and real-time nutritional information to calculate a nutritional recommendation for the user. (par. 14- analytical models (e.g., clustering and association rules) to derive and make automated optimal food product recommendations in real-time… which meet the nutrition needs and taste desires of the customer).  Adoni further discloses generating a personalized menu for said user based on said calculated nutritional recommendation. (par. 90-92- e store data repository holds data for each relevant comparable dimension of the customer nutrition, taste, preference vectors in a vector defined per each food product, which can be retrieved from the store data repository for matching with customer vectors… system performs vector matching of customer vectors with food product vectors and calculates a match score per each customer vector and food vector combination… recommendations are made to the customer based on the comparing from step 507. In embodiments, the system recommends food product choices to the customer based on the best matches indicated with highest calculated match scores.)  At the time of filing, it would have been obvious to one of ordinary in the art to further modify the method of Flitsch and McRaith with the teaching of Adoni to use analytics to provide real-time nutrition information and custom food/menu recommendations.  As suggested by Adoni, one would have been motivated to include these features to ensure that the recommendations provided by implementations of the invention more relevant to a user's dietary needs.  (par. 15)



Response to Arguments
Applicants’ arguments filed on 3/22/22 have been fully considered but they are not persuasive.  
(A)	Applicant argues that the amendments to the claims overcome the rejection under 35 USC 112(b)
In response,  the language of claim 21 remains unclear, as set forth in the current claim rejection.   Therefore the rejection of claim 21 has been maintained.  The claim amendments have raised additional issues of indefiniteness as explained in the current rejection.  
(B)	With regard to the 35 U.S.C. 103 rejections, Applicant  argues that the newly amended claim language overcomes the previous prior art.
In response, the Examiner has provided new grounds of rejection for new claims 23-24.
Moreover,  in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner has provided additional limitations from the McRaith reference to address the newly added features in claims 1, 11, and 16.   As such, Flitsch and McRaith in combination have been used to address the limitations argued by Applicant.  Therefore, applicant’s arguments against Flitsch alone are not persuasive.   
Finally, while applicant argues that the McRaith “does not speak to recommending a selected restaurant responsive to a current biometric reading of the user's glucose level, but rather only initiates action based on proximity to trigger events determined by established treatment schedules and detected user behavior patterns,” the current claim language does not require a current biometric reading of the user’s glucose to generate recommendations.   It should also be noted that the new claim language has raised issues under 35 USC 112(b), which have been explained in the current office action.  These issues should be reviewed to ensure that the applicant’s intended interpretation is reflected in with the current claim language.




 does not disclose nor render obvious “the way in which multiple processor devices are used with multiple categories of data to determine and to identify specified information for a user.”  
In response, Applicants have not specified what particular steps they are referring to when they state “the way in which multiple processor devices are used with multiple categories of data.”  Moreover, Flitsch does disclose “multiple processor devices” and “multiple categories of data” because it teaches a biomedical device 201, which obtains biometric data, and a first user device 202 as well as retrieving data from local and remote storage systems (Flitsch: Section [0057]). Flitsch then goes on to teach that these “multiple processor devices” are used with “multiple categories of data to determine and to identify specified information for a user” (Flitsch: Sections [0061], [0146]-[0148] and [0174]-[0175]).   Therefore, it is not clear what limitation(s) are present in the instant claims set that are not taught or suggested by Flitsch.  
(C)  Applicant argues that the claimed invention is distinct over the prior art because of the way the invention is described in the disclosure.
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., description of the invention in par. 25-26) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The distinctions of the claimed invention over the prior art must be conveyed in the language of the claims.  Applicant cannot merely provide a general allegation of patentability without providing a detailed explanation of the how the specific claimed limitations are not taught by the references.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Rachel L. Porter/Primary Examiner, Art Unit 3626